Citation Nr: 1608562	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-24 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and degenerative disc disease of the thoracic and lumbar spine prior to January 6, 2015.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral lower extremity radiculopathy prior to January 6, 2015. 

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease and degenerative disc disease of the thoracic and lumbar spine from January 7, 2015.

4.  Entitlement to a rating in excess of 20 percent for bilateral lower extremity radiculopathy from January 7, 2015. 

5.  Entitlement to a total rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1975 to February 1976.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to an increased rating for her degenerative joint disease and degenerative disc disease of the thoracic and lumbar spine and her bilateral lower extremity radiculopathy.  For the following reasons, the Board finds a remand is warranted for further evidentiary development for all issues.

In August 2014, the Veteran's VA treating physician submitted a statement indicating her surprise at the Veteran's disability ratings for degenerative joint disease and bilateral lower extremity radiculopathy, as the Veteran suffered from severe chronic neck and lower back pain, and increased pain following a car accident in 2013.  The physician detailed the Veteran's many structural changes in her cervical spine, the symptoms associated with radiculopathy, and her inability to work.

In January 2015, the Veteran underwent a Compensation and Pension (C&P) examination.  With regard to her back, the Veteran informed the examiner she experienced pain every day which worsened with activity.  The Veteran worked as a produce worker, lifting heavy boxes of produce, the lightest of which was 10 to 15 pounds.  The Veteran explained that the lifting contributed to her pain, such that her treating physician gave her a note stating she could only do "light work" which she had not turned in for fear her employer would terminate her.  The Veteran reported that she struggled with heavy lifting, bending, stooping, activities which all worsened her chronic pain.

On range of motion testing, the Veteran's forward flexion measured zero to 70 degrees; extension measured zero to 15 degrees; right lateral flexion measured zero to 25 degrees; left lateral flexion measured zero to 25 degrees; right lateral rotation measured zero to 30 degrees; and left lateral rotation measured zero to 30 degrees.  This range of motion contributed to the Veteran's functional loss, causing her troubles with lifting and stooping.  The Veteran's pain was noted on her examination and caused additional functional loss in forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  The examiner determined the Veteran suffered no pain with weight bearing, but exhibited pain on palpation of the joint and/or soft tissue of the thoracolumbar spine.

The examiner determined the Veteran suffered from pain, weakness, fatigability, and incoordination which significantly limited the Veteran's functional ability with repeated use over time.  Nonetheless, the examiner determined the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time and could only conclude it was likely there was some, albeit an unquantifiable degree, of decline in functional ability after repeated use.

The Board finds this VA examination inadequate, and therefore a remand is necessary in order to provide an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinion of record is lacking in reasoned explanation and specificity and is therefore insufficient to support a final judgment.

First, the January 2015 examination suffers from internal inconsistencies.  The examiner recorded that the Veteran suffered pain when lifting heavy boxes for her job, yet the examiner also noted that the Veteran suffered no pain with weight bearing.  This is inconsistent with the Veteran's reports of constant pain-particularly in light of the remaining evidence of record, which documents chronic back, neck, and bilateral leg pain.  The examiner offered no explanation of this inconsistency.

Second, the examiner failed to provide enough detail and specificity concerning the Veteran's pain, weakness, fatigability, and incoordination, all of which significantly limited the Veteran's functional ability in addition to what was measured in range of motion testing.  The Board notes that 38 C.F.R. § 4.40 provides that "[i]t is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements."  The examiner merely noted that these factors affected the Veteran's range of motion to an unquantifiable degree.  Such a conclusory statement, without an accompanying rationale, makes it impossible to accurately assess the Veteran's disability for rating purposes, for it is clear the Veteran's measured range of motion at the examination does not accurately reflect her day-to-day range of motion-especially in light of her constant heavy lifting at work.

The Board reiterates that when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-207.  In this case, instead of describing the ways in which the Veteran's pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time, the examiner merely stated that pain and lack of endurance limited her functional ability.  In this situation, given the Veteran's constant heavy lifting at work, the amount that pain and lack of endurance impacts her functional ability is critical to accurately assessing and rating the Veteran's disability.

In addition, the examiner failed to discuss the Veteran's treating physician's February 2014 statement concerning the Veteran.  An exam can be found adequate only if the examiner clearly and rationally considered all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In light of the above, an addendum opinion is necessary in order to clarify the full extent of the Veteran's disability, most specifically concerning the DeLuca factors such as pain, lack of endurance, and limited range of motion after repeated activity.

Concerning the Veteran's bilateral lower extremity radiculopathy, the Board finds the Veteran's radiculopathy claim is inextricably intertwined with the Veteran's degenerative joint disease claim, as nerve damage is inextricably intertwined with spinal problems.  As such, an adjudication on the merits would be premature.

Lastly, concerning the Veteran's TDIU request, the Board notes that the Veteran currently does not meet the criteria for consideration of a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  However, because the Veteran will receive new examinations for her service-connected disabilities, a grant for an increased rating for any of the Veteran's service connected disabilities could potentially bring the Veteran's disability ratings within the schedular TDIU requirements.  Thus, the request for a TDIU is also inextricably intertwined with the claims for increased ratings, and must therefore be remanded.  If appropriate upon resolution of any pending claims, the AOJ should refer the matter to VA's Direction, Compensation Service, for consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the January 2015 examination for an addendum opinion, specifically regarding the Veteran's reduced range of motion due to pain, lack of endurance, and weakness, as well as the Veteran's treating physician's February 2014 statement.  If another examination is required, scheduled the Veteran for same, making sure to specifically address the Veteran's reduced range of motion due to pain, lack of endurance, and weakness and during flare-ups.  

2.  The AOJ should ensure that all VCAA Notice and Assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion. 

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




